Citation Nr: 0433606	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  95-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center (M&ROC) in Fort Harrison, Montana


THE ISSUE

Whether clear and unmistakable error (CUE), as defined by 38 
C.F.R. 3.105(a) (2001), was made in a May 11, 1944 rating 
decision, wherein the M&ROC assigned a 30 percent evaluation 
for dementia praecox, paranoid type.

(The issues of entitlement to an evaluation in excess of 50 
percent for paranoid type schizophrenia and a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) are addressed in a 
separate decision under the same docket number).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from May 
1942 to April 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Fort Harrison, Montana M&ROC.

The Board issued a decision on March 11, 2002, wherein it 
denied the claim of CUE and the appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  In January 2004, the CAVC granted a 
Joint Motion for Remand and vacated the March 11, 2002, Board 
decision and remanded the case to the Board for 
readjudication and issuance of a new decision.

In August 2004 the Board invited additional evidence and/or 
argument from the appellant's attorney in this matter.  In 
November 2004 the Board received additional argument on 
behalf of the appellant.

The appeal is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The basis for the CAVC remand was the Board's failure to 
adequately address the issue of whether the claimant failed 
simply in the pleading rather than on the merits, and as such 
did not determine whether the claim should be dismissed or 
denied in accordance with the holding in Simmons v. Principi, 
17 Vet. App. 104, 111-15 (2003).  

By virtue of the recent statement submitted by the veteran's 
attorney, however, it appears that there may be additional 
argument pertinent to the veteran's claim.  The appellant's 
attorney has requested a hearing before the M&ROC.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
It is incumbent upon the M&ROC to schedule the appellant for 
such a hearing.

This case is REMANDED to the VBA AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should schedule the 
veteran for a hearing before the M&ROC, as 
soon as it may be feasible.
Notice should be sent to the appellant and 
his attorney, a copy of which should be 
associated with the claims file.

3.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

4.  The VBA AMC should then conduct any 
necessary development and issue a 
supplemental statement of the case if 
necessary.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


